9H-/5
                                    ELECTRONIC RECORD




COA # 14-14-00350-CR                                  OFFENSE: Poss of a Controlled Substance


STYLE: Dawn Patrice Moore vThe State of Texas         COUNTY: Harris


COA DISPOSITION: Affirmed as Reformed                 TRIAL COURT: 263rd District Court

DATE: July 9, 2015   Publish: No                      TC CASE #:1294531




                                   IN THE COURT OF CRIMINAL APPEALS




STYLE: Dawn Patrice Moore vThe State of Texas


CCA#


     APPELLANT'S
FOR DISCRETIONARY REVIEW IN CCA IS:
                                       Petition    CCA Disposition:
                                                   DATE:
                                                                          W-/S
                                                   JUDGE:

DATE: /oJpj/jLOiy                                  SIGNED:                       PC:

JUDGE:     AM Ua***^-                              PUBLISH:                      DNP:




                                                                                        MOTION FOR


                                                           FOR REHEARI NG IN CCA IS:


                                                        JUDGE:


                                                                                ELECTRONIC RECORD